This is an appeal from the judgment of the district court of Oklahoma county in favor of the defendants in error, plaintiffs in the trial court and hereinafter referred to as plaintiffs, and against the plaintiff in error, defendant in the trial court and hereinafter referred to as defendant.
The issue of law presented is identical with that presented in cause No. 20510, entitled J. D. Yeargain et al. v. C.G. Shull, Bank Commissioner, this day decided, 149 Okla. 221,300 P. 303. The rule of law announced therein is herein applied.
The facts herein differ in no material respect from the facts in that case except that herein the district court of Oklahoma county rendered a judgment in favor of the plaintiffs and against the defendant, which judgment is reversed and the cause is remanded to the district court of Oklahoma county, with directions to dismiss the action.
CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and HEFNER, J., absent.